IN THE SUPREME COURT OF THE STATE OF NEVADA


                 IN THE MATTER OF THE PARENTAL                          No. 70236
                 RIGHTS AS TO J.J.D., A MINOR.

                 KRYSTA LEA DONNELLY,
                 Appellant,                                               FILED
                 vs.
                 STATE OF NEVADA DEPARTMENT
                                                                           JUN 272016
                 OF FAMILY SERVICES,
                 Respondent.



                                      ORDER DISMISSING APPEAL

                             This appeal was docketed in this court on April 25, 2016,
                 without payment of the requisite filing fee. On that same day a notice was
                 issued directing appellant to pay the filing fee within ten days. The notice
                 further advised that failure to pay the filing fee within ten days would
                 result in the dismissal of this appeal. To date, appellant has not paid the
                 filing fee or otherwise responded to this court's notice. Accordingly, cause
                 appearing, this appeal is dismissed.
                             It is so ORDERED.

                                                            CLERK OF THE SUPREME COURT
                                                            TRACE K. LINDEMAN

                                                            BY a


                 cc:   Hon. Cynthia N. Giuliani, District Judge
                       Krysta Lea Donnelly
                       Clark County District Attorney/Juvenile Division
                       Eighth District Court Clerk
 SUPREME COURT
            OF
      NEVADA



CLERK'S ORDER

 (01-1947    e                                                                      ■ (c_f   Zoafi